Gray, C. J.
An unconditional delivery of goods sold for cash is a waiver of any condition in the sale, and the seller cannot afterwards assert a title to the goods. Upton v. Sturbridge Cotton Mills, 111 Mass. 446. Goodwin v. Boston & Lowell Railroad, Ib. 487. Haskins v. Warren, 115 Mass. 514. The evidence at the trial tended to prove a sale for cash, and a delivery without condition. The instruction given to the jury implied that some other evidence of waiver was necessary to prevent the maintenance of the action. Exceptions sustained.